 Case 1:18-cv-12380-NLH Document 13 Filed 01/27/21 Page 1 of 17 PageID: 184



                        UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY

JOSHUA R. MOSES,                               No. 18-12380(NLH)

            Petitioner,

      v.                                             OPINION

DAVID ORTIZ, WARDEN,
FCI FORT DIX,

            Respondent.


APPEARANCES:

Joshua Moses
Fed. Reg. No. 55716-066
FCI Fort Dix
P.O. Box 2000, Fort Dix, N.J. 08640

     Petitioner, Pro se

Craig Carpenito, United States Attorney
John Stinson, Assistant United States Attorney
Office of the U.S. Attorney, District of New Jersey
401 Market Street, 4th Floor
P.O. Box 2098
Camden, NJ 08101

     Attorneys for Respondent

HILLMAN, District Judge

     Petitioner Joshua Moses, a federal prisoner at FCI Fort

Dix, petitions for a writ of habeas corpus under 28 U.S.C. §

2241, seeking to have a state prison where he is scheduled to

serve a consecutive state sentence retroactively designated as

the place of his federal confinement — in effect, a concurrent
    Case 1:18-cv-12380-NLH Document 13 Filed 01/27/21 Page 2 of 17 PageID: 185



sentence.      Respondent David Ortiz, the Fort Dix Warden, opposes.

For the reasons below, the Petition will be denied.

I.      BACKGROUND

        On November 17, 2011, the Commonwealth of Pennsylvania

arrested Petitioner and charged him with various drug offenses. 1

Martin Decl., ECF No. 9-1 ¶ 3, citing p. 10. 2           On December 27,

2011, Petitioner posted bail and was released on house arrest.

ECF No. 9-1, pp. 3-9.        On February 7, 2013, the state court

vacated house arrest and electronic monitoring and set an August

26, 2013 trial date, which was later adjourned several times. 3

Id. at p. 9.

        On May 13, 2014, the federal Bureau of Alcohol, Tobacco,

and Firearms (ATF) arrested Petitioner and charged him with,

among other things, Felon in Possession of a Weapon, 18 U.S.C. §

922(g)(1). Id. at p. 35; U.S. v. Moses, No. 14-CR-232

(E.D.P.A.).      A jury found Petitioner, still in federal custody

at the time, guilty, and the federal district court sentenced




1 The state records reference a “Roy R. Moses,” apparently an
alias. Martin Decl. ¶ 6, citing ECF No. 9-1, p. 6, et seq.
Petitioner does not dispute that the state records are his.

2 Refers to the declaration of Bureau of Prisons Designation and
Sentence Computation Center Management (DSCC) Analyst Kneyse G.
Martin.

3 The adjournments were due to the poor health of Petitioner’s
counsel at the time, who was later substituted. See Pet’r Memo
of Law, ECF No. 1-2, pp. 2-4.
                                        2
    Case 1:18-cv-12380-NLH Document 13 Filed 01/27/21 Page 3 of 17 PageID: 186



him to a 102-month sentence on May 12, 2015.            ECF No. 9-1, pp.

38-42.      The sentencing court did not make any recommendation to

the Bureau of Prisons (BOP) regarding concurrency.              Id.    The

Designation and Sentence Computation Center Management (DSCC) computed

Petitioner’s sentence to begin that day and run until October 8,

2021, factoring in a prior custody credit from May 13, 2014, his

arrest date on the federal charge, to May 11, 2015, the day

before sentencing.        Id. at pp. 53-54.

        On May 1, 2015, Petitioner was found guilty on state

charges.      Id. at p. 20.     On August 19, 2015, a Pennsylvania

state court sentenced Petitioner to a six-to-twelve-year state

imprisonment term, to run “consecutive to any Federal Sentencing

now serving.”       Id. at p. 9; ECF No. 1-2, p. 5. 4       Federal

authorities temporarily transferred Petitioner to state custody

on February 19, 2016 — according to Petitioner, as part of a

separate investigation by the Philadelphia County District

Attorney.      Id. at p. 6-8; IAD Writ, ECF No. 1-1, p. 9.            After

Petitioner’s return to federal custody, Pennsylvania later

lodged a detainer based on Petitioner’s consecutive sentence;


4 According to Petitioner, the state court “never clarified how
the year [of credit for time in federal custody] . . . impacted
his sentence, since the court also ordered the state sentence to
run consecutive[ly],” and the state court rejected Petitioner’s
pro se motion for clarification because Petitioner was
represented at the time. Id. Based on the analysis below, the
Court defers any clarification/sentencing credit determinations
to the state court.
                                        3
    Case 1:18-cv-12380-NLH Document 13 Filed 01/27/21 Page 4 of 17 PageID: 187



Petitioner asserts that this was retaliation for his refusal to

cooperate.      ECF No. 9-1, p. 44. 5

        Respondent agrees that Petitioner has exhausted his federal

administrative remedies.         Moran Decl., ECF No. 9-2, ¶ 4. 6      On

January 10, 2018, after unsuccessful informal resolution

attempts, Petitioner filed a Request for Administrative Remedy

requesting that the BOP contact the federal sentencing court and

retroactively designate a state prison as the place of

confinement of his federal sentence; “in effect, . . . the

imposition of a retroactive concurrent federal sentence.”               Id.

at p. 11, citing BOP Program Statement (P.S.) 5160.5; 18 U.S.C.

§ 3621(b).

        On January 18, 2018, DSCC denied Petitioner’s request for

retroactive designation, explaining that Petitioner’s sentence

“began on the date it was imposed, and cannot begin any earlier

than this date.”       ECF No. 9-1, p. 60.      After Petitioner appealed

to Respondent, on January 30, 2018, Respondent denied

Petitioner’s application, for the same reason as the earlier

appeal.      ECF No. 9-2, p. 12.      Petitioner’s subsequent appeal to


5 The detainer characterizes the state sentence as “6-23 years,”
but this appears to be an error; nothing in the state judgment
or other documents indicates anything more than twelve years as
an upper maximum.

6 Refers to the declaration of Fort Dix Legal Assistant Tara
Moran, attached to which are the records of Petitioner’s
administrative requests and appeals.
                                        4
 Case 1:18-cv-12380-NLH Document 13 Filed 01/27/21 Page 5 of 17 PageID: 188



the Regional Director was also denied on similar grounds, noting

consideration of P.S. 5880.28 and 5160.5 for retroactive

designation requests.     Id. at pp. 13-14.      Petitioner’s final

administrative appeal to the Central Administrative Office was

also denied, again finding that Petitioner’s “federal sentence

began on the date it was imposed, and cannot begin . . . earlier

than this date.”    Id. at pp. 15-16.      This Petition followed.

II.   ANALYSIS

      Petitioner argues that: (1) the BOP abused its discretion

in failing to exercise its authority under P.S. 5160.05 and 18

U.S.C. § 3621(b) to contact the federal Sentencing Court

regarding the issue of concurrency to the subsequently-imposed

state sentence; (2) 18 USC §3584(a) authorizes federal

sentencing courts to direct sentences to run concurrently or

consecutively with other sentences, whether such sentences are

imposed or have yet to be imposed; and (3) the BOP’s refusal to

weigh the § 3621(b) factors is arbitrary, capricious, or

otherwise against the law because the BOP refused to consider

Petitioner’s eligibility for retroactive designation or the

intent of the sentencing court.       See 5 U.S.C. § 706(2)(A).

      In opposition, Respondent argues that Petitioner

essentially seeks amendment of his state sentence by this Court.

Specifically, Respondent argues that the BOP correctly

calculated Petitioner’s sentence, that retroactive designation

                                     5
 Case 1:18-cv-12380-NLH Document 13 Filed 01/27/21 Page 6 of 17 PageID: 189



does not apply in the absence of prior state incarceration, and

that Petitioner’s appropriate avenue for relief is a state

remedy, not habeas relief.

     Petitioner’s reply essentially reiterates the earlier

arguments.    ECF No. 10.    Petitioner argues that the BOP has

usurped the federal sentencing court’s role by “weigh[ing]

heavily what the state judge said rather than what the federal

judge did not,” resulting in a longer sentence and the

consequent denial of programming, early release credits, and

halfway house/home confinement.       ECF No. 10, pp. 4, 7.

     “In our American system of dual sovereignty, each sovereign

— whether the Federal Government or a State — is responsible for

the administration of its own criminal justice system.”           Setser

v. United States, 566 U.S. 231, 241 (2012).         “Where a defendant

faces prosecution by both state and federal authorities, the

‘primary custody’ doctrine determines where and how the

defendant will serve any resulting sentence of incarceration.”

Taccetta v. Fed. Bureau of Prisons, 606 F. App'x 661, 663 (3d

Cir. 2015).    “[T]he first sovereign to arrest the defendant is

entitled to have the defendant serve that sovereign’s sentence

before one imposed by another sovereign.”         Id. (citing Bowman v.

Wilson, 672 F.2d 1145, 1153 (3d Cir. 1982)).

     However, “[a] sovereign can ‘relinquish’ primary custody by

releasing the defendant on bail, dismissing the charges, or

                                     6
 Case 1:18-cv-12380-NLH Document 13 Filed 01/27/21 Page 7 of 17 PageID: 190



granting parole.”     Taccetta, 606 F. App'x at 663.       Here, as

Respondent argues, the United States exercised primary

jurisdiction as of May 13, 2014, the date of Petitioner’s

arrest, after Pennsylvania released Petitioner on bail.           Because

Petitioner was being held without bail when he was sentenced on

May 12, 2015, Petitioner’s federal sentence commenced that day.

18 U.S.C. § 3585(a) (“A sentence to a term of imprisonment

commences on the date the defendant is received in custody

awaiting transportation to ... the official detention facility

at which the sentence is to be served.”); Chambers v. Holland,

920 F. Supp. 618, 621 (M.D. Pa.), aff'd, 100 F.3d 946 (3d Cir.

1996) (“The federal sentence does not commence until the

Attorney General receives the defendant into her custody for

service of the federal sentence.”).

     As an initial matter, Petitioner does not dispute that May

12, 2015 marked the beginning of his federal sentence, or that

the sentence was correctly calculated.        Rather, Petitioner

relies on 18 U.S.C. § 3584(a) and § 3621(b) to argue that the

BOP should have considered and granted Petitioner’s request to

have his unserved state incarceration credited toward federal

confinement.    However, neither statute affords Petitioner a

remedy.   First, 18 U.S.C. § 3584(a) provides:

           If multiple terms of imprisonment are
           imposed on a defendant at the same time, or
           if a term of imprisonment is imposed on a

                                     7
 Case 1:18-cv-12380-NLH Document 13 Filed 01/27/21 Page 8 of 17 PageID: 191



           defendant who is already subject to an
           undischarged term of imprisonment, the terms
           may run concurrently or consecutively,
           except that the terms may not run
           consecutively for an attempt and for another
           offense that was the sole objective of the
           attempt. Multiple terms of imprisonment
           imposed at the same time run concurrently
           unless the court orders or the statute
           mandates that the terms are to run
           consecutively. Multiple terms of
           imprisonment imposed at different times run
           consecutively unless the court orders that
           the terms are to run concurrently.

(Emphasis added).

     Only the last sentence is relevant, and mandates a

consecutive sentence.     Pickett v. Warden McKean FCI, 726 F.

App'x 104, 106 (3d Cir. 2018) (“Because the sentencing court did

not order the federal sentence to run concurrently with

[petitioner’s] yet to be imposed state sentence, the BOP was

required to treat his federal sentence as running consecutively

to his state sentence.”); Romandine v. United States, 206 F.3d

731, 737–38 (7th Cir. 2000) (“[I]ndeed, the subject may simply

be out of the judge's hands. ... A judge cannot make his

sentence concurrent to nonexistent sentences that some other

tribunal may or may not impose; thus the sentence is

automatically consecutive.”).

     The sentences here were imposed at different times, by

different courts, and Petitioner was not, at the time of federal

sentencing, “already subject” to any state term because


                                     8
 Case 1:18-cv-12380-NLH Document 13 Filed 01/27/21 Page 9 of 17 PageID: 192



Pennsylvania had not yet imposed a sentence.         See Setzer, 566

U.S. at 235 (holding that § 3584 does not apply because the

“state sentence is not imposed at the same time as the federal

sentence, and the defendant was not already subject to that

state sentence”); McCarthy v. Doe, 146 F.3d 118, 121–22 (2d Cir.

1998) (“As defendant was neither subjected to multiple terms of

imprisonment at the same time nor was he already subject to his

state sentence when his federal sentence was imposed, the

presumption that terms of imprisonment imposed at different

times run consecutively does not apply to him.”).

     “[W]hen a defendant serves an initial state sentence and a

subsequent federal sentence, the federal district court ‘decides

whether he will receive credit for the time served in state

custody.’”   United States v. McIntosh, 753 F.3d 388, 395 (2d

Cir. 2014) (quoting Setser, 566 U.S. at 241).          In, as here, the

“reverse scenario, where the federal sentence is served first,

... ‘the State will decide whether to give [the defendant]

credit against his state sentences without being bound by what

the district court said on the matter,’ although the district

court may, of course, make its views known.”         McIntosh, 753 F.3d

at 395 (quoting Setser, 566 U.S. at 241) (“And if he serves his

federal sentence first, the State will decide whether to give

him credit against his state sentences without being bound by

what the district court or the Bureau said on the matter.”);

                                     9
Case 1:18-cv-12380-NLH Document 13 Filed 01/27/21 Page 10 of 17 PageID: 193



accord United States v. Langham, 670 F. App'x 991, 992 (10th

Cir. 2016).

     Thus, this Court cannot make the federal sentence, as it

now stands, run concurrently with the state sentence, explicitly

ordered by the state court to run consecutively.          Barden v.

Keohane, 921 F.2d 476, 480, 483 (3d Cir. 1990) (“It is the

federal sentencing court that lacks the power to order

concurrency on the facts of this case, not the [BOP].”); United

States v. Langham, 670 F. App'x 991, 992 (10th Cir. 2016)

(affirming district court’s conclusion that it was powerless to

compel the state to serve his ten-year state sentence

concurrently with his federal sentence).        Petitioner’s state

term was clearly consecutive.

     By asking to hold that a state imprisonment term imposed

and due to be served after the federal sentence can be

retroactively served in federal prison, Petitioner effectively

seeks a concurrent sentence and a truncated state sentence.

This would require overlooking the text of § 3584(a) and

disregarding the Pennsylvania court’s order and, as a procedural

matter, would first require the exhaustion of state remedies.

28 U.S.C. § 2254(b)-(c); Mayberry v. Petsock, 821 F.2d 179, 182–

83 (3d Cir. 1987).    Here, Petitioner does not assert any such

efforts beyond cursory mentions of “complaints” or Petitioner’s

rejected motion for clarification.       See, e.g. ECF No. 1-2, p. 4

                                    10
Case 1:18-cv-12380-NLH Document 13 Filed 01/27/21 Page 11 of 17 PageID: 194



(“No action was taken by counsel or the court to address this

complaint [regarding purported Interstate Agreement on Detainers

Act].”); fn 4, supra.

     Even if, as here, § 3584(a) did not mandate a consecutive

sentence, the BOP would also lack discretion under § 3621 to

effectively convert Petitioner’s state sentence from consecutive

to concurrent.    Respondent does not seem to dispute that the BOP

did not consider the § 3621 factors in detail, or contact the

federal sentencing court.      Rather, every one-page administrative

decision contained essentially the same denial: Petitioner’s

federal sentence could not begin any earlier because he was in

exclusive federal custody when his sentence was imposed.           See,

e.g. ECF No. 9-2, p. 16.     While ambiguously phrased, the

administrative decisions reach the correct conclusion: the

federal sentence “cannot begin earlier” because retroactive

designation can only retro-date federal incarceration served

after state incarceration.

     Generally, the BOP may credit state incarceration against a

federal sentence if the BOP nunc pro tunc designates a state

facility as the facility where a portion of the federal sentence

was served.   See Setser, 566 U.S. at 235 (“The [BOP] may

therefore order that a prisoner serve his federal sentence in a

state prison.    Thus, when a person subject to a federal sentence

is serving a state sentence, the Bureau may designate the state

                                    11
Case 1:18-cv-12380-NLH Document 13 Filed 01/27/21 Page 12 of 17 PageID: 195



prison as the place of imprisonment for the federal sentence —

effectively making the two sentences concurrent — or decline to

do so — effectively making them consecutive.”) (emphasis in

original); Barden, 921 F.2d at 480-83 (citing P.S. 5160.2 (July

7, 1989)) (noting BOP’s “own recognition of its ability to make

nunc pro tunc determinations recognizing state penal facilities

as places of federal custody”); Romandine, 206 F.3d at 738

(“[T]he Attorney General could make the federal sentence run

concurrently by designating the state prison as a place of

federal confinement, so that the clock would start to tick on

the federal sentence.”); McCarthy, 146 F.3d at 123 (“In a case

such as this ... where § 3584(a) does not apply, the Bureau

should exercise its discretion under § 3621(b) to review

petitioner’s request for nunc pro tunc designation.”);

Petitioner is also correct that inmates are “entitled to fair

treatment” on nunc pro tunc applications, i.e., a meaningful

analysis of the § 3621 factors.       Barden, 921 F.2d 476, 483 (3d

Cir. 1990) (relying on § 3621 and since-repealed 28 C.F.R. §

541.12 (1989)).

     The BOP’s authority for nunc pro tunc designation derives

from 18 U.S.C. § 3621(b), which permits the BOP to

          designate any available penal or
          correctional facility that meets minimum
          standards of health and habitability
          established by the Bureau, whether
          maintained by the Federal Government or

                                    12
Case 1:18-cv-12380-NLH Document 13 Filed 01/27/21 Page 13 of 17 PageID: 196



          otherwise and whether within or without the
          judicial district in which the person was
          convicted, that the Bureau determines to be
          appropriate and suitable, considering—

          (1) the resources of the facility
          contemplated;
          (2) the nature and circumstances of the
          offense;
          (3) the history and characteristics of the
          prisoner;
          (4) any statement by the court that imposed
          the sentence--
               (A) concerning the purposes for which
               the sentence to imprisonment was
               determined to be warranted; or
               (B) recommending a type of penal or
               correctional facility as appropriate;
               and
          (5) any pertinent policy statement issued by
          the Sentencing Commission pursuant to
          section 994(a)(2) of title 28.

     The enumerated factors in § 3621(b) were “not intended to

restrict or limit the [BOP] in the exercise of its existing

discretion so long as the facility meets the minimum standards

of health and habitability of the [BOP], but ... simply to set

forth the appropriate factors that the [BOP] should consider in

making the designations.”      Barden, 921 F.2d at 482.      Nor is any

one factor mandatory.     Contrary to Petitioner’s argument that

BOP is required to consider the sentencing judge’s

recommendation, the judge’s “decision is not controlling under

the statute[.]”    Barden, 921 F.2d at 483 (sentencing judge’s




                                    13
    Case 1:18-cv-12380-NLH Document 13 Filed 01/27/21 Page 14 of 17 PageID: 197



unavailability due to his death “does not relieve the [BOP] of

the duty to act in an appropriate case.”). 7

         As Respondent argues, however, application of the

individual factors is unavailable in this case because there is

no prior state incarceration for the BOP to consider, and

because the Pennsylvania court expressed that the state sentence

should be served consecutively.           Page v. BOP, No. 12-C-0031,

2013 WL 5596799, at *5 (E.D. Wis. Oct. 11, 2013) (distinguishing

Barden because the state court “specifically said that the

sentences should be consecutive, not concurrent,” and the

federal sentencing court said “nothing to the contrary. Thus,

... affording relief would give petitioner more than he was able

to get in court.”); Lopez v. Ormond, No. 2:18-CV-322, 2019 WL

3365850, at *5 (E.D. Va. June 18, 2019) (“Because a nunc pro

tunc designation to a state facility would necessarily require

commencement of [petitioner’s] state sentence, the BOP cannot

unilaterally grant such a designation.”); cf. Alazzam v.

Hollingsworth, No. 16-3276, 2016 WL 6436810, at *1 (D.N.J. Oct.

31, 2016) (remanding to BOP Regional Director to consider §

3621(b) factors where federal court amended sentence to run

concurrently with previously-imposed state sentence, and




7 The federal sentencing judge has since been elevated to the
Third Circuit. ECF No. 1-2, p. 2.
                                        14
Case 1:18-cv-12380-NLH Document 13 Filed 01/27/21 Page 15 of 17 PageID: 198



Petitioner sought physical transfer to state prison to serve

federal sentence).

     Petitioner’s argument elides the plain text of 18 U.S.C. §

3621(b), which directs BOP to consider various aspects of state

confinement, including “the resources of the facility

contemplated,” something which BOP could not ascertain from an

unserved sentence, particularly early in a lengthy federal

sentence.   See United States v. Allen, 124 F. App'x 719, 721 (3d

Cir. 2005) (citing Barden, 921 F.2d at 480) (“Only where the BOP

specifically designates the state facility will a prisoner

receive federal credit for time spent incarcerated in a state

prison”); see also Fisher v. Hudson, No. 9:14-CV-0409, 2015 WL

13002032, at *3 (N.D.N.Y. June 15, 2015) (BOP considered, among

other § 3621 factors, that petitioner had been sanctioned in

state prison for fighting), aff'd in part and remanded on other

grounds, 665 F. App'x 59 (2d Cir. 2016).        Even if the record

indicated that the BOP knew the state prison contemplated for

Petitioner’s unserved state sentence, the resources of that

facility could easily change, or be eliminated at any time.

     Petitioner’s request is also contrary to the terms of BOP

Program Statement P.S. 5160.05, invoked by Petitioner, which is

clearly intended: (1) to apply retroactive concurrency to

already-served state sentences and not, as here, a sentence yet

to be served; and (2) to consider the intent of a federal court,

                                    15
Case 1:18-cv-12380-NLH Document 13 Filed 01/27/21 Page 16 of 17 PageID: 199



not a state court, to impose a concurrent sentence.          See ¶ 3(a)

(“State institutions will be designated for concurrent service

of a federal sentence when it is consistent with the intent of

the federal sentencing court or with the goals of the criminal

justice system.”), ¶ 7(c) (citing United States v. Hardesty, 958

F.2d 910 (9th Cir. 1992) (“When a federal judge orders or

recommends a federal sentence run concurrently with a state

sentence already imposed, [BOP] implements such order or

recommendation, ordinarily by designating the state facility as

the place to serve the federal sentence), ¶ 9(a) (“Ordinarily,

the reason for selecting the non-federal institution is that

primary custody resided with the non-federal jurisdiction and

the federal sentencing court intended its sentence be served

concurrently with the non-federal sentence.”) (January 16, 2003,

emphases added, available at https://www.bop.gov/policy/

progstat/5160_005.pdf).

     Petitioner’s remaining arguments are unavailing.

Petitioner argues that his transport between federal and state

facilities in 2014, while the prosecution proceeded in both

jurisdictions, violated the anti-shuttling provision of the

Interstate Agreement on Detainers Act, 18 U.S.C. § 1, et seq.,

and that no action was taken to address his complaint.           ECF No.

1-2, p. 4.   This appears to be a substantive challenge to the

validity of his conviction, not — as Petitioner recognizes — a

                                    16
Case 1:18-cv-12380-NLH Document 13 Filed 01/27/21 Page 17 of 17 PageID: 200



proper challenge under 28 U.S.C. § 2241 to sentence execution.

United States v. Kent, 227 F. App'x 176, 177 (3d Cir. 2007) (“A

federal prisoner's challenge to the legality of his sentence and

conviction must be raised in a § 2255 motion, except where the

remedy under § 2255 would be inadequate or ineffective.”).           In

any event, “various courts, both state and federal, have

unanimously refused to extend the Act to reach detainees

awaiting trial.”    United States v. Dobson, 585 F.2d 55, 59 (3d

Cir. 1978).

     Petitioner also characterizes the indictment as

“multiplicitous.”    ECF No. 1-2, p. 3.      Based on the letters

Petitioner attaches from trial counsel, however, it appears that

this refers to the multiple counts of the federal indictment,

one of which was ultimately dismissed.        ECF No. 1-1, p. 13

(“However, if it was [multiplicitous], the standard remedy by

you not being sentenced on two separate counts really absolves

them of any error in their prosecution.”).

III. CONCLUSION

     For the reasons above, the petition for writ of habeas

corpus will be denied.     An appropriate order follows.




Dated: January 27, 2021                  ___s/ Noel L. Hillman ____
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.



                                    17
